Citation Nr: 1703095	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  08-06 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right lower extremity disability, including the hip, leg, knee and ankle, and as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Army from October 1954 to September 1956. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2005 and April 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In February 2011, the Veteran was afforded a travel Board hearing before a Veterans Law Judge (VLJ).  A copy of the transcript has been associated with the Veteran's electronic claims folder.  The VLJ who took the Veteran's testimony is no longer employed with the Board.  As such the Veteran was notified in a December 2016 letter that he was entitled to another hearing before the Board.  See 38 C.F.R. § 20.707.  The Veteran has indicated that he does not wish to have an additional hearing.  Therefore, the Board will proceed with the merits of the claims.  

In May 2016, the Board remanded the matter for additional development.  The Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  The Veteran's left knee disability was not manifested in service or within the first post-service year and is not shown to be related to a disease or injury in service.

2.  The Veteran's right lower extremity disability was not manifested on active duty service or within the first post-service year and is not related to a disease or injury of service origin, or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a right lower extremity disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159 (b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Board finds that the VA has satisfied its duties under the VCAA.  Specifically, letters were sent to the Veteran in June and November 2004 and March 2011 which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claims on a direct and secondary basis.  The letters further informed the Veteran of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain. The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations. 

In regard to the duty to assist, the Veteran was afforded VA examinations for his left knee disability claim in January 2009, June 2011 (opinion in May 2012 by June 2011 examiner) and June 2016.  The January 2009 examiner gave a contradictory opinion and the May 2012 opinion did not factor in new medical evidence received after the examination.  Therefore, the Board ordered the Veteran undergo another VA examination in June 2016.  The June 2016 examiner reviewed the case file, examined the Veteran and considered his statements prior to rendering an opinion.  The examiner provided a rationale for the opinion offered and also addressed any conflicting medical evidence of record.  Therefore, the Board finds that the June 2016 examination was adequate for adjudication purposes.  Further, the Veteran's service treatment records and private treatment records have been obtained and considered.  

To the extent that the Veteran has suggested additional service treatment records may be outstanding relating to his in-service injury or service with the Reserves, the Board notes that VA has attempted to obtain these records, but was advised by both the National Personnel Records Center (NPRC) and the U.S. Army Human Resources Command that no such records are available.  The NPRC reported in June 2007, May 2011 and October 2012 that the record is fire-related and the information cannot be reconstructed.  In January 2015, the RO informed the Veteran that additional service records were unavailable and that he should submit any available service treatment records and other information and evidence in support of his claim, such as buddy statements.  He was informed that the information and evidence should be submitted as soon as possible and that if he did not respond within 10 days, a determination would be made based on the evidence of record.  See 38 C.F.R. § 3.159 (e) (2016).  

The RO attempted to obtain the Veteran's records from the Social Security Administration (SSA).  However, in January 2010, the SSA indicated that the Veteran's records had been destroyed.  The Veteran has since indicated that he is aware that the SSA records are unavailable and has either submitted medical records from various providers or authorized the release of such records, which were then obtained by VA.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claims.

The Board notes that the Veteran has not been given a VA examination for his right lower extremity claim.  However, as will be discussed more fully below, the credible and probative evidence fails to show that the condition existed in service and there is no competent evidence in the record suggesting that the condition is due to service or a service-connected disability.  Accordingly, a VA examination is not required.  See 38 C.F.R. § 3.159 (c)(4); see also McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103 (a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.


II.  Service Connection

The Veteran contends that his left knee disability stems from his in-service sprain in 1955 and subsequent skiing accident in 1956.  He further contends that his right lower extremity disability is directly related to his left knee disability.  

In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131 (West 2014) and 38 C.F.R. § 3.303 (a) (2016) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

In the case of any veteran who served for ninety (90) days or more during a period of war - a chronic disease, such as arthritis, becoming manifest to a degree of ten (10) percent of more within one (1) year from the date of separation from such service shall be considered to have been incurred in or aggravated by such service, notwithstanding there is no record evidence of such disease during the period of service.  38 U.S.C.A. § 1112 (a)(1) (West 2014).

Left Knee Disability 

Service treatment records indicate that the Veteran sustained a contusion near the left knee in August 1955.  Records also indicate that the Veteran fell while skiing on a training program near Italy and was treated for a sprained left knee in February 1956. The Veteran's September 1956 separation examination is silent for any knee complaints or diagnoses.  

The Veteran reported, and medical treatment records confirm, that he was involved in a motor vehicle accident in October 1969.  The Veteran sustained a fractured left hip, left femur, multiple left foot fractures, a left ankle fracture, ruptured spleen, damage to the mesentery and small bowel, a fracture left elbow, two fractured ribs and a pulmonary embolism.  

In an August 2008 treatment visit note to Dr. D.P., the Veteran reported that he twisted his left knee during active service and was later hospitalized for the same injury.  Dr. D.P. notes that x-ray documents indicate soft tissue swelling with knee joint and bursal involvement along with left knee medial joint line tenderness.  The Veteran was noted to have osteoarthritis, unspecified, in the knee, ankle and foot and leg and limb pain.  Dr. D.P. recommended that the Veteran undergo therapy for his left knee "however, because the severity of the osteophyte is at the left knee that is from an injury in 1956 clearly documented in records available for my review today, a high likelihood of the need for a total knee arthroplasty."  

In an August 2008 letter, Dr. R.B.G. writes that the Veteran complained of left knee and ankle pain.  He indicates that he reviewed service treatment records from 1956 which show that the Veteran twisted his left knee while skiing.  He opines, "[a]fter examination and review of his radiographs, it is my impression [the Veteran] does have arthritis in his left knee.  I do think some of his pain well may be coming from his Girdlestone resection of his left hip.  However it is certainly possible that his injury in 1956 is in some part contributory to the mild to moderate arthritic condition of his left knee." 

VA treatment records indicate that the Veteran complained of left knee and ankle pain, which he attributed to his in-service skiing injury.  

The Veteran was afforded a VA examination in June 2016 where the examiner opined that the Veteran's left knee disability was less likely than not incurred in or caused by service.  The examiner reasoned that the Veteran had minimal problems in service - a knee contusion and later a knee sprain with normal x-rays.  The Veteran was recommended for 3 days bed rest, which was noted to be normal in that era for  knee joint swelling and within 11 days he was released to return to unlimited regular duty and had a regular discharge.  The Veteran denied any joint complaints at discharge and there were no records of complaints until a major motor vehicle accident 1969 where he suffered multiple injuries, including to the left knee.  The Veteran was evaluated in March 1970 and tibia x-rays were taken, which included pictures of the knee, and no abnormalities of the joint were noted.    The examiner noted that this was fourteen years post knee sprain, which was a long enough period to show if there was any residual and no residual was shown. 

The examiner also addressed the opposing opinions of record.  The VA examiner indicated that the private medical statements did not address the entire medical history, including the serious injuries sustained by the Veteran after service.  The examiner also addressed Dr. D.P.'s notes that the Veteran's in-service strain caused the Veteran's left knee problems.  The examiner observes that the majority of the Veteran's complaints to Dr. D.P. centered on the right knee, until in July 2012 (57 years post left knee strain) there are documented notes about bilateral knee pain.  The examiner opines that Dr. D.P.'s conclusion about the Veteran's left knee being related to service should not be given any weight since the evidence does not support any complaints from the Veteran of left knee pain for many years post service.  

The Board finds the June 2016 VA examination report to be significantly probative in nature.  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner reviewed the Veteran's service treatment records, post-service treatment records and considered the Veteran's statements prior to rendering an opinion with supporting rationale.  The examiner provided a thorough analysis of all of the evidence, including other medical opinions of records, and opined against any nexus between the Veteran's left knee disability and service.  

The Board does not attach any probative value to Dr. D.P. or Dr. R.B.G.'s opinions.  In that regard, neither doctor addresses the Veteran's major intervening motor vehicle accident in 1969.  The omission of this significant event greatly diminishes any value the opinions may have had.  The Veteran sustained numerous injuries to his left side and neither of the doctors mentioned what impact, if any, they would have on the Veteran's current disability.  Further, Dr. R.B.G.'s opinion does not rise to the level of certainty required for a grant of service connection (50 percent probability or greater that a disability is at least as likely as not related to service).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Bostain v. West, 11 Vet. App. 124 (1998) (collectively holding that language such as "it is possible," "it is within the realm of medical possibility," "could not rule out," "could have been," "may or may not," "may have," and similar generic statements were insufficient).  Specifically, he states that "it is certainly possible" that the Veteran's in-service injuries caused his current left knee disability.  A mere possibility is inadequate for a positive nexus opinion.  

It is clear that the Veteran believes that a nexus exists.  Such a lay belief sometimes is sufficient.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  It indeed is error to suggest that lay evidence can never be enough to establish that there is a nexus between a claimed condition and service.  See Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

However, the question of whether there exists a nexus in this case is medical in nature.  Of note in this regard are the complexities of degenerative joint disease and the intervening motor vehicle accident many years post-service and the impact of those injuries.  Only those with medical knowledge, training, and/or experience therefore are competent to opine as to nexus.  See Jones v. West, 12 Vet. App. 460 (1999).  The Veteran, as a layperson without such knowledge, training, and/or experience, is not competent to render an opinion that the required nexus exists. Thus, while the Board has considered the Veteran's statements, it finds the VA examination opinion to outweigh them.

The Board further finds that presumptive service connection is not warranted because the evidence does not show that a left knee disability was manifest to a degree of 10 percent of more within one year from the date of separation.  Regarding continuity of symptomatology, although the Veteran has asserted that his left knee disability began in service, it is noted that the Veteran did not report any left knee pain at that time of his separation.  The Board finds that the weight of the evidence does not demonstrate continuity of symptomatology.

The unfavorable June 2016 VA opinion is the most probative evidence of record.  Thus, the preponderance of the evidence is against the Veteran's claim for service connection, and the claim must be denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A §5107 (West 2015).


	(CONTINUED ON NEXT PAGE)



Right Lower Extremity Disability 

The Veteran does not contend and the evidence does not suggest that a right lower extremity disability arose in or is related to service.  Thus, service connection on a direct basis is not warranted.  Rather, the Veteran contends that service connection for a right lower extremity disability is warranted as secondary to his current left knee disability. 

In order to prevail on the theory of secondary service connection, there must be evidence of a current disability; evidence of a service-connected disability; and medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

However, as discussed above, the Board has found herein that the Veteran is not entitled to service connection for a left knee disability.  Thus, there is no service-connected disability to form the basis for secondary service connection for a right lower extremity disability.  Accordingly, service connection for a right lower extremity disability is not warranted on a secondary basis.

The preponderance of the evidence is against the Veteran's claims for service connection, and the claims must be denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A § 5107.  


	(CONTINUED ON NEXT PAGE)








ORDER

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a right lower extremity disability, including the hip, leg, knee and ankle and on a secondary basis, is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


